           Case 7:19-cv-03629-PMH Document 48 Filed 11/16/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORDAN L. MOORE,

                                  Plaintiff,

                      -against-
                                                                 19-CV-03629 (PMH)
 CITY OF YONKERS, POLICE OFFICER
 MORAN, POLICE OFFICER NEVILLE                                         ORDER
 BENNETT, YONKERS POLICE DETECTIVE
 JOHN DOE #1, and YONKERS POLICE
 DETECTIVE JOHN DOE #2,

                                  Defendants.

PHILIP M. HALPERN, United States District Judge:

       Plaintiff, currently incarcerated in Collins Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his federal constitutional rights. By

order dated April 26, 2019, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (“IFP”).1

       Plaintiff’s initial Complaint, which was docketed via ECF on April 23, 2019, named as

Defendants the City of Yonkers, Police Officer Moran (“Moran”), a John Doe Police Officer, and

two John Doe Detectives. (Doc. 2). On May 14, 2019, the Court issued an Order of Service

directing the U.S. Marshals to effectuate service on Defendants City of Yonkers and Moran. (Doc.

6). The Order also directed the City of Yonkers to identify the John Doe Defendants pursuant to

Valentin v. Dinkins within 60 days. (Id.). The City of Yonkers failed to timely comply with the

Valentin Order. The City of Yonkers and Moran filed Answers on July 25, 2019. (Doc. 11).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
         Case 7:19-cv-03629-PMH Document 48 Filed 11/16/20 Page 2 of 4




       The Court held a telephonic conference on July 29, 2020. Thereafter, the Court issued an

Order directing the City of Yonkers to identify the John Doe Defendants within 30 days and

directing Plaintiff to amend his Complaint within 30 days of learning the identities of the John Doe

Defendants. (Doc. 36). On August 27, 2020, counsel for Defendants notified the Court that the

John Doe police officer was identified as Police Officer Neville Bennett (“Bennett”), but that it

was unable to identify the John Doe Detective Defendants. (Doc. 40).

       By letter dated September 10, 2020, and filed via ECF on September 25, 2020, Plaintiff

requested an amended complaint form. (Doc. 45). The form was sent to Plaintiff on October 9,

2020 (Oct. 9, 2020 Dkt. Entry). Plaintiff’s First Amended Complaint (“FAC”) was filed via ECF

on November 4, 2020. (Doc. 47, Am. Compl., “FAC”). Plaintiff’s FAC names as Defendants the

City of Yonkers, Moran, Bennett, and two John Doe Detectives.

       Plaintiff’s FAC does not include any additional information about the identities of the John

Doe Detectives beyond that which was provided in Plaintiff’s initial Complaint. Thus, because the

City of Yonkers has already notified the Court and Plaintiff that it was unable to identify the John

Doe Detective Defendants based on the information provided by Plaintiff, Plaintiff’s claims

against the John Doe Detectives are dismissed.

       Counsel for Defendant stated on the record during the July 29, 2020 conference that it

would accept service of Plaintiff’s FAC on behalf of the then-yet-to-be-named John Doe

Defendants. (Doc. 36 (memorializing same)). Thus, the Court considers Plaintiff’s FAC served on

Defendant Bennett on November 4, 2020, the date on which the FAC was docketed via ECF. (Doc.

47). Bennett shall answer or move by January 4, 2021.




                                                 2
          Case 7:19-cv-03629-PMH Document 48 Filed 11/16/20 Page 3 of 4




                                          CONCLUSION

       Defendant Bennett shall answer or move by January 4, 2021. By January 4, 2021,

Defendants City of Yonkers and Moran shall either file an Amended Answer to Plaintiff’s FAC or

notify the Court via letter that they intend to rely on their Answer filed on July 25, 2019.

       The Court shall hold a telephonic conference on January 6, 2021 at 11:15 a.m. At the time

of the scheduled conference all parties shall call (888) 398-2342; access code: 3456831. It is the

responsibility of counsel for Defendants to make prior arrangements with the appropriate facility

to have the Plaintiff available via telephone.

       The Court instructs the Clerk to mail a copy of this Order to Plaintiff at the address provided

on the docket.

SO ORDERED.

 Dated:    November 16, 2020
           New York, New York

                                                            PHILIP M. HALPERN
                                                           United States District Judge




                                                  3
Case 7:19-cv-03629-PMH Document 48 Filed 11/16/20 Page 4 of 4




            DEFENDANTS AND SERVICE ADDRESSES

    Sergeant Stephan Pietre
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445

    Officer Kendre Lyons
    Downstate Correctional Facility
    121 Red Schoolhouse Road
    P.O. Box 445
    Fishkill, NY 12524-0445
